DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 October 2019 in reference to application 16/606,276.  Claims 1-17 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a priority information generation unit”  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5, 7, 10, 12, and 13 each recite “the element,” however antecedent basis is only given for “a plurality of elements.”  Thus it is unclear to which of the “plurality of elements” “the element” refers.  Therefore these claims are indefinite.  For purposes of examination, examiner will interpret “the element” to mean “one of the elements.”

Claims 8-9, 11, and 14 are rejected as indefinite as they are dependent on claims 7, 10, and 13 and do not render the claims definite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Burgh et al. (WO 2016/172111).

Consider claim 1, De Burgh teaches a signal processing device (abstract) comprising: 
a priority information generation unit (figure 9A object prioritizer 905) configured to generate priority information about an audio object on a basis of a plurality of elements expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects).

Consider claim 2, De Burgh teaches the signal processing device according to claim 1, wherein the element is metadata of the audio object (0117, metadata may be used to determine priority of objects).

Consider claim 3, De Burgh teaches the signal processing device according to claim 1, wherein the element is a position of the audio object in a space (0144-48, prioritization may be determined based on position metadata).

Consider claim 4, De Burgh teaches the signal processing device according to claim 3, wherein the element is a distance from a reference position to the audio object in the space (0011, 0072-77, 100,  positional metadata may be angles and distances away from reference position for example, a listeners head.).

Consider claim 5, De Burgh teaches the signal processing device according to claim 3, wherein the element is a horizontal direction angle indicating a position in a horizontal direction of the audio object in the space (100-102, special directional space, including horizontal X and Y directions, and associated angles).

Consider claim 6, De Burgh teaches the signal processing device according to claim 2, wherein the priority information generation unit generates- 63 - the priority information according to a movement speed of the audio object on a basis of the metadata (0011, 0072-77, 100,  positional metadata including trajectory).

Consider claim 7, De Burgh teaches the signal processing device according to claim 1, wherein the element is gain information by which to multiply an audio signal of the audio object (0125, 31 gain and loudness of an audio object may be used to determine priority.).

Consider claim 8, De Burgh teaches the signal processing device according to claim 7, wherein the priority information generation unit generates the priority information of a unit time to be processed, on a basis of a difference between the gain information of the unit time to be processed and an average value of the gain information of a plurality of unit times (0131, louder object may be prioritized, relative to softer audio objects.  0072, 78, objects parameters updated over time, so relative loudness would be updated over time as well.).

Consider claim 9, De Burgh teaches the signal processing device according to claim 7, wherein the priority information generation unit generates the priority information on a basis of a sound pressure of the audio signal multiplied by the gain information (0072, gains used to determine speaker feed signal levels, multiplied by object audio).

Consider claim 10, De Burgh teaches the signal processing device according to claim 1, wherein the element is spread information (0077-80, spread, and object width).

Consider claim 11, De Burgh teaches the signal processing device according to claim 10, wherein the priority information generation unit generates the priority information according to an area of a region of the audio object on a basis of the spread information (0077-80, spread, and object width, 0131, spread and object size may be used to determine priority).

Consider claim 12, De Burgh teaches the signal processing device according to claim 1, wherein the element is information indicating an attribute of a sound of the audio object (0130, audio object type).

Consider claim 13, De Burgh teaches the signal processing device according to claim 1, wherein the element is an audio signal of the audio object (0130, features may be extracted from the audio signals).

Consider claim 14, De Burgh teaches the signal processing device according to claim 13, wherein the priority information generation unit generates the priority information on a basis of a result of a voice activity detection process performed on the audio signal (0156, detected dialogue based on audio signal features).

Consider claim 16, De Burgh teaches a signal processing method (abstract) comprising: 
a step of generating priority information about an audio object on a basis of a plurality of elements expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects).

Consider claim 17, De Burgh teaches a program causing a computer to execute a process (0027, software) comprising: 
a step of generating priority information about an - 65 - audio object on a basis of a plurality of elements expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Burgh in view of Crockett et al. (US PAP 2015/0332680).

Consider claim 15, De Burgh teaches the signal processing device according to claim 1, but does not specifically teach wherein the priority information generation unit smooths the generated priority information in a time direction and treats the smoothed priority information as final priority information.
In the same field of audio object coding, Crockett teaches wherein the priority information generation unit smooths the generated priority information in a time direction and treats the smoothed priority information as final priority information (0082-83, importance functions are temporally smoothed over time).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to smooth the priority function as taught by Crockett in the system of De Burgh in order to render temporally consistent audio (Crockett 0083).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2658